Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	Compact Prosecution
Applicant is advised to clarify the meaning of “along a first plane opposite the image,” which is essential to clarify the scope of the claims.
 
    PNG
    media_image1.png
    572
    392
    media_image1.png
    Greyscale
  Based on the Examiner’s preliminary considerations, if Applicant incorporates the features depicted in Fig. 19, it will overcome the 
What differentiates from the references on the record is not resizing an object, which the Examiner’s references teach.  Applicant’s specification recites “In doing so, the controller 180 can provide an interaction independent from an outer region of the window 1510 within the VR image 1500 in response to a user's VR gesture, and more particularly, display a partial VR image displayed within the window 1510 differently from the outer region of the window 1510.”  Spec. ¶ 199.

Claim Interpretation
For the purposes of art rejection, the Examiner’s rejections are based on the following interpretation of some key limitation.  If Applicant disagrees with the Examiner’s interpretation, Applicant should clearly express his/her disagreement on the record.  
(a) Regarding “along a first plane opposite the image” (Claim 16), the Examiner construe the limitation to mean “a XY plane facing a viewer of the image.”
The Examiner is unable to decipher what “opposite the image” means based on the plain meaning of those terms.  Is it parallel to the image or perpendicular to the image?  The Examiner turns to paragraphs 141 and 155 and Fig. 4 of the disclosure.  Particularly, the specification recites “Namely, a first plane space 300 means an XY plane space opposing a currently displayed VR image 500.”  Spec. ¶ 155.

    PNG
    media_image2.png
    335
    439
    media_image2.png
    Greyscale
 Fig. 4(a).

	(b) Regarding “along a second plane orthogonal to the first plane” (Claim 16), the Examiner is reading the limitation in light of 
    PNG
    media_image3.png
    349
    407
    media_image3.png
    Greyscale
 Fig. 4(b).
Claim 17), the Examiner construes the limitation to mean “something that points,” e.g., a person’s finger or fingertip.  It is not to be construed to mean a position or location.  Neither should it be construed to mean the location or something that a pointer points towards.  For example, a user’s finger points towards a tree 20 meters away from the user.  The pointer in this case is the finger, not the tree or the location of the tree.

(d) Regarding “the first pointer and the second pointer are located in the first plane” (Claim 17), the Examiner construe the limitation to require that the first pointer to be different from the second pointer.  According to this construction, if an index finger is mapped to the “first pointer,” and if the same index finger changes location afterwards, the same index finger cannot be mapped to the second pointer. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 25 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Harp et al. (US 20150169070 A1).
Regarding Claim 16, Harp discloses A mobile terminal (“Methods and systems are provided for controlling a three-dimensional (3D) model for a head-mountable display (HMD).”  Harp Abstract.  HMD is one type of mobile terminal.) comprising: 
at least a first camera (“To interact with the 3D model, the HMD can capture images of the wearer's hands (or other objects) making gestures, perhaps using the same camera used to capture image(s) of the object.”  Harp ¶ 23.); 
a display unit disposed to be viewable by a user wearing the mobile terminal, the display unit configured to display an image comprising one of a virtual reality (VR) image or a three-dimensional (3D) image (
“Methods and systems are provided for controlling a three-dimensional (3D) model for a head-mountable display (HMD).”  Harp Abstract.  HMD is one type of mobile terminal.  The display of a HMD faces towards a user’s eyes and is viewable by the user.
Harp discloses the displaying of virtual objects and 3D objects, stating “Additionally, manipulating the rendered model with hand movements should be more natural and intuitive than using other input devices due to an implied physical presence of the virtual object. Thus, the herein-described techniques for obtaining, displaying, and interacting with information about objects, such as 3D models of the objects, can speed and simply wearer interactions with an HMD.”  Harp ¶ 24.
Harp discloses the displaying of augmented reality, stating “One or more of each of the lens elements 210, 212 may be formed of any material that can suitably display a projected image or graphic. Each of the lens elements 210, 212 may also be sufficiently transparent to allow a user to see through the lens element. Combining these two features of the lens elements may facilitate an augmented reality or heads-up display where the projected image or graphic is superimposed over a real-world view as perceived by the user through the lens elements.”  Harp ¶ 40.
An image that contains a rendered 3D objects is a 3D image.); and a controller configured to: 
perform an action related to the image in response to a gesture input detected through the first camera (
Harp discloses gestures may be detected by the camera, stating “To interact with the 3D model, the HMD can capture images of the wearer's hands (or other objects) making gestures, perhaps using the same camera used to capture image(s) of the object.”  Harp ¶ 23.
“The HMD can receive an input gesture. The HMD can determine whether the input gesture includes a 3D model gesture. After determining that the input gesture does includes a 3D model gesture, the HMD can update the view of the 3D model based on the input gesture and can display the updated view of the 3D model.”  Harp Abstract.), the gesture input comprising a first gesture input proceeding along a first plane opposite the image, or a second gesture input proceeding along a second plane orthogonal to the first plane (
Regarding “opposite the image,” the Examiner has explained that the Examiner is reading it in light of the specification to mean it is substantially parallel to the VR display surface.  The x-y plane as shown in Fig. 5A may be mapped the first plane. Accordingly, the z-y or z-x planes may be mapped to the 
    PNG
    media_image4.png
    521
    696
    media_image4.png
    Greyscale

Gestures 514, 520, 526, and 532 may be mapped to the “first gesture.”
Gestures 538 and 544 may be mapped to the “second gesture.”

    PNG
    media_image5.png
    514
    719
    media_image5.png
    Greyscale

).
 
Regarding Claim 25, Harp discloses A method of controlling a mobile terminal, the method comprising: 
displaying an image, the image comprising one of a virtual reality (VR) image or a three-dimensional (3D) image (See Claim 16 rejection for detailed analyses.); 
detecting, by a camera, a first gesture input proceeding along a first plane opposite the image (
Regarding “opposite the image,” the Examiner has explained that the Examiner is reading it in light of the specification to mean it is substantially parallel to the VR display surface.  The x-y plane as shown in Fig. 5A may be mapped the first plane. Accordingly, the z-y or z-x planes may be mapped to the 
    PNG
    media_image4.png
    521
    696
    media_image4.png
    Greyscale

Gestures 514, 520, 526, and 532 may be mapped to the “first VR gesture.”); 
performing a first action corresponding to the detected first gesture input (Harp discloses gestures may be detected by the camera, stating “To interact with the 3D model, the HMD can capture images of the wearer's hands (or other objects) making gestures, perhaps using the same camera used to capture image(s) of the object.”  Harp ¶ 23.
“The HMD can receive an input gesture. The HMD can determine whether the input gesture includes a 3D model gesture. After determining that the input gesture does includes a 3D model gesture, the HMD can update the view of the 3D model based on the input gesture and can display the updated view of the 3D model.”  Harp Abstract.); 
detecting, by the camera, a second gesture input proceeding along a second plane orthogonal to the first plane (
Regarding “opposite the image,” the Examiner has explained that the Examiner is reading it in light of the specification to mean it is substantially parallel to the VR display surface.  The x-y plane as shown in Fig. 5A may be mapped the first plane. Accordingly, the z-y or z-x planes may be mapped to the second plane orthogonal to the first plane. 
Gestures 538 and 544 of Fig. 5A may be mapped to the “second VR gesture.”); and 
performing a second action corresponding to the detected second gesture input (
    PNG
    media_image5.png
    514
    719
    media_image5.png
    Greyscale
).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (Harp) (US 20150169070 A1) in view of Kauffmann et al. (Kauffmann) (US 20150185851 A1).
Regarding Claim 17, Harp teaches or suggests The mobile terminal of claim 16, wherein the controller is further configured to: 
recognize a gesture input that changes a distance along the first plane between a first pointer and a second pointer when the first pointer and the second pointer are located in the first plane, as the first gesture input (
A pointer is mapped to a finger as shown in Fig. 5B.        

    PNG
    media_image6.png
    472
    631
    media_image6.png
    Greyscale

	The first pointer may be mapped to the index finger of a left hand as illustrated by 586a located in the x-y plane
	The second pointer may be mapped to the index finger of a right hand as illustrated by 586a located in the x-y plane.
	The distances between the index fingers change from 586a to 586b, and further to 586c. 
The analysis is similar for pinch gesture 562.)
  
recognize a gesture input that changes a distance along the second plane between the first pointer and the second pointer when the first pointer and the second pointer are located in the second plane, as the second gesture input.  
Kauffmann discloses 
recognize a gesture input that changes a distance along the second plane between the first pointer and the second pointer when the first pointer and the second pointer are located in the second plane, as the second gesture input (

    PNG
    media_image7.png
    989
    657
    media_image7.png
    Greyscale

Kauffmann discloses a hand gesture along a z axis, stating “As shown in the example of FIG. 9, the device may also detect and/or measure distance between hands of a gesture movement along the Z-axis 46. When determining a distance between hands, the device may compare a scale of the first hand to the second hand. For example, the hand that is further back 92 along the Z-axis may appear smaller than the hand that is closer 94 to the capture device. Accordingly, the device may determine a distance between the hands by factoring a scale and/or size of the hands as perceived by the capture device. The device may also use additional reference points within the three-dimensional space that may not be on the user.”  Kauffmann ¶ 39. ).


Regarding Claim 18, Harp in view of Kauffmann teaches or suggests The mobile terminal of claim 17, 
wherein the controller is further configured to perform a different action according to a magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer in response to the first gesture input or the second gesture input (

    PNG
    media_image6.png
    472
    631
    media_image6.png
    Greyscale
As shown in Fig. 5B, the magnitude of the change in the distance between fingers allows the system to recognize different gestures.  Gestures 562 and 568 could be used as an example. 
Alternatively, the Examiner takes an Official Notice that the extent of an operation, e.g., resizing of an object/scene, depends on the distance between two pointers of a gesture.  The benefits of combining this well-known knowledge would have been that the gesture control is intuitive and consistent with the gestures that computer users have been using for decades.   For example, with respect to the spread and pinch gestures on tablets, when fingers spread further away from each other, the resizing is more significant.).  

Regarding Claim 26, Harp in view of Kauffmann teaches or suggests The method of claim 25, wherein: 
detecting the first gesture input comprises recognizing a gesture that changes a distance along the first plane between a first pointer and a second pointer when the first pointer and the second pointer are located in the first plane, as the first gesture input (See Claim 17 rejection for detailed analysis.), and 
detecting the second gesture input comprises recognizing a gesture that changes a distance along the second plane between the first pointer and the second pointer when the first pointer and the second pointer are located in the second plane, as the second gesture input (See Claim 17 rejection for detailed analysis.). 

Regarding Claim 27, Harp in view of Kauffmann teaches or suggests The method of claim 26, further comprising:
 performing a different action according to a magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer in response to the first gesture input or the second gesture input (See Claim 18 rejection for detailed analysis.).  

Claims 19-22 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (Harp) (US 20150169070 A1) in view of Kauffmann et al. (Kauffmann) (US 20150185851 A1) and Li (US 9218064 B1).
Regarding Claim 19, Harp in view of Kauffmann teaches or suggests The mobile terminal of claim 18, wherein the controller is further configured to: 
when the first gesture input or the second gesture input is detected from a position of a specific object included in the image, control the display unit to enlarge or reduce the specific object in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (
A pointer is mapped to a finger as shown in Fig. 5B.        

    PNG
    media_image6.png
    472
    631
    media_image6.png
    Greyscale

Harp recites “As another example, performing either out gesture 538 or pinch gesture 562 can be interpreted as a command for zooming out, shrinking, moving 3D model 430 away from the display, and/or moving 3D model 430 in the +Z direction. In response to either out gesture 538 or pinch gesture 562, HMD 272 can generate a smaller view of 3D model 430 as indicated using resulting display 610m, shown in the second-from-top row of the rightmost pair of columns in FIG. 6.”  Harp ¶ 105.
Clarification is needed for a “detected from a position of a specific object included in the image.”  Does it mean the fingers or hand have to be located at the 3D position of a virtual object?  Or does it simply mean that the VR gesture is associated with the position of the specific object?
The Examiner takes an Official Notice that it would have been well-known in the art that when a gesture is placed on an object in an image, the object may be selected and an action may be applied to the selected object.  The benefits of combining this well-known knowledge would have been that the ). 
	However, Harp in view of Kauffmann does not explicitly disclose 
when the first gesture input or the second gesture input is detected from a position different from the position of the specific object, control the display unit to enlarge or reduce the whole image in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer. 
Li teaches or suggests 
when the first gesture input or the second gesture input is detected from a position of a specific object included in the image, control the display unit to enlarge or reduce the specific object in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (
Li discloses taking an action on a whole scene based on a gesture, if an object is not selected, stating “4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.
This teaches an alternative for “input is detected from a position of a specific object.”  In this case, the “input is detected from a position of a specific object,” because at least one finger has selected an object. 
Further, according to Li’s teaching, one finger in a gesture is used to select the specific object.  The Examiner takes an Official Notice that it would have been well-known in the art that an object in an image may be selected by a mechanism independent of a gesture.  It would have been a simple substation of one known element for another that produces predictable results.  After the combination of this well-known knowledge would have been that the object to be resized may be selected by any other mechanism, in addition to or instead of using “one-figure selecting the object” as recited by Li. 

(a) A gesture is placed on an object in an image, like on a tablet or smartphone.  The object is selected and an action is applied to the selected object.  
(b) “[W]ith one-finger selecting the object and two-other-finger pinching.”
(c) An object is selected by any means, a subsequent gesture is applied to the selected object.), and
when the first gesture input or the second gesture input is detected from a position different from the position of the specific object, control the display unit to enlarge or reduce the whole image in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (
Li discloses taking an action on a whole scene based on a gesture, if an object is not selected, stating “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.).
  

Regarding Claim 20, Harp in view of Kauffmann and Li teaches or suggests The mobile terminal of claim 18, wherein the controller is further configured to:
 when the first gesture input is detected from a position of a specific object included in the image, control the display unit to enlarge the specific object (
A pointer is mapped to a finger as shown in Fig. 5B.        

    PNG
    media_image6.png
    472
    631
    media_image6.png
    Greyscale

for zooming out, shrinking, moving 3D model 430 away from the display, and/or moving 3D model 430 in the +Z direction. In response to either out gesture 538 or pinch gesture 562, HMD 272 can generate a smaller view of 3D model 430 as indicated using resulting display 610m, shown in the second-from-top row of the rightmost pair of columns in FIG. 6.”  Harp ¶ 105.
Clarification is needed for a “detected from a position of a specific object included in the image.”  Does it mean the fingers or hand have to be located at the 3D position of a virtual object?  Or does it simply mean that the VR gesture is associated with the position of the specific object?
The meaning of “detected from a position of a specific object” is unclear, the Examiner offered 3 alternative mappings for the purposes of compact prosecution.  See The Examiner’s rejection analyses for Claim 19 for details.
(a) A gesture is placed on an object in an image, like on a tablet or smartphone.  The object is selected and an action is applied to the selected object.  
(b) “[W]ith one-finger selecting the object and two-other-finger pinching.”
(c) An object is selected by any means, a subsequent gesture is applied to the selected object.); and 
when the second gesture input is detected from the position of the specific object, control the display unit to reduce the specific object (
Harp recites “As another example, performing either out gesture 538 or pinch gesture 562 can be interpreted as a command for zooming out, shrinking, moving 3D model 430 away from the display, and/or moving 3D model 430 in the +Z direction. In response to either out gesture 538 or pinch gesture 562, HMD 272 can generate a smaller view of 3D model 430 as indicated using resulting display 610m, shown in the second-from-top row of the rightmost pair of columns in FIG. 6.”  Harp ¶ 105.
Li discloses taking an action on a whole scene based on a gesture, if an object is not selected, stating “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit a virtual image to a user’s liking.).  

Regarding Claim 21, Harp in view of Kauffmann teaches or suggests The mobile terminal of claim 18, wherein the controller is further configured to:
 when the first gesture input or the second gesture input is detected from a position of a 3D object in the image (see Claim 19 rejection for detailed analyses regarding “when the first gesture input or the second gesture input is detected from a position of a specific object.”), control the display unit to change a 3D depth level of the 3D object in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (“In some cases, two or more different gestures can have identical effects on a resulting display. For example, performing either in gesture 544 or spread gesture 568 can be interpreted as a command for zooming in, moving 3D model 430 closer to the display, and/or moving 3D model 430 in the -Z direction.”  Harp ¶ 105.
Zooming, enlarging, and/or moving the 3D object may impact on the 3D depth level of at least portion of the 3D object); and 
when the first gesture input or the second gesture input is detected from a position different from the position of the 3D object in the image (see Claim 19 rejection for detailed analyses regarding “when the first gesture input or the second gesture input is detected from a position different from the position of the specific object”), control the display unit to change a 3D depth level of the image in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (
“(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.
For example, when the entire environment is zoomed in, the 3D depth level of the image is changed.  The same objects appear larger because they are closer.).
.  

Regarding Claim 22, Harp in view of Kauffmann and Li teaches or suggests The mobile terminal of claim 18, wherein the controller is further configured to: 
when the first gesture input or the second gesture input is detected from a position of a 3D object in the image (see Claim 19 rejection for detailed analyses regarding “when the first gesture input or the second gesture input is detected from a position of a specific object.”), 
control the display unit to rotate the 3D object in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (
 “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.


Further, Harper discloses one may map any gestures to any actions, stating “Then, HMD 272 can prompt the wearer to make a gesture, such as the left gesture, perhaps identify the gesture, and then prompt the wearer to select one or more operations to perform in response to the gestures; e.g., a rightward model movement. After receiving the inputs about the left gesture to be redefined and the operation(s) to be performed for the redefined left gesture, HMD 272 can use the define/redefine gesture function to change the mapping of the left gesture so to make a rightward model movement. A similar procedure can then be used by the wearer to change the mapping of the right gesture to a leftward model movement. Many other examples of input gestures and corresponding commands to HMD 272 are possible as well.”  Harper ¶ 115.
Harper Fig. 6, showing an action of rotating an object. 
It would have been obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  There is a finite number of gestures and there is a finite number of actions, and Harper already discloses that a user may customize the association between a gesture and an action. ); and 
when the first gesture input or the second gesture input is detected from a position different from the position of the 3D object in the image, control the display unit to rotate the whole image in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (Li discloses rotating a scene, when no specific object is selected, stating “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit a virtual image to a user’s liking.

Regarding Claim 28, Harp in view of Kauffmann and Li teaches or suggests The method of claim 27, wherein performing the different action comprises: 
when the first gesture input or the second gesture input is detected from a position of a specific object included in the image, enlarging or reducing the specific object in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (See Claim 19 rejection for detailed analysis.); and 
when the first gesture input or the second gesture input is detected from a position different from the position of the specific object, enlarging or reducing the whole image in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (See Claim 19 rejection for detailed analysis.).  

 The method of claim 27, wherein performing the different action comprises: when the first gesture input is detected from a position of a specific object included in the image, enlarging the specific object; and when the second gesture input is detected from the position of the specific object, reducing the specific object (See Claim 20 rejection for detailed analysis.).  

Regarding Claim 30, Harp in view of Kauffmann and Li teaches or suggests The method of claim 27, wherein: 
when the first gesture input or the second gesture input is detected from a position of a 3D object in the image, changing a 3D depth level of the 3D object in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (See Claim 21 rejection for detailed analysis.); and 
when the first gesture input or the second gesture input is detected from a position different from the position of the 3D object in the image, changing a 3D depth level of the image in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (See Claim 21 rejection for detailed analysis.). 

Regarding Claim 31, Harp in view of Kauffmann and Li teaches or suggests The method of claim 27, wherein: 
when the first gesture input or the second gesture input is detected from a position of a 3D object in the image, rotating the 3D object in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (See Claim 22 rejection for detailed analysis.); and 
when the first gesture input or the second gesture input is detected from a position different from the position of the 3D object in the image, rotating the whole image in response to the magnitude of the change in the distance along the first plane or the second plane between the first pointer and the second pointer (See Claim 22 rejection for detailed analysis.). 

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (US 20150169070 A1) in view of Kauffmann et al. (Kauffmann) (US 20150185851 A1), Li (US 9218064 B1), Jung et al. (Jung) (US 20160062636 A1), and Forstall et al. (Forstall) (US 20130326425 A1).
Regarding Claim 23, Harp in view of Kauffmann teaches or suggests The mobile terminal of claim 17, wherein the controller is further configured to: 
while the first pointer and the second pointer are located at a position of a specific object included in the image (
The meaning of “detected from a position of a specific object” is unclear, the Examiner offered 3 alternative mappings for the purposes of compact prosecution.  See The Examiner’s rejection analyses for Claim 19 for details.
(a) A gesture is placed on an object in an image, like on a tablet or smartphone.  The object is selected and an action is applied to the selected object.  
(b) “[W]ith one-finger selecting the object and two-other-finger pinching.”
(c) An object is selected by any means, a subsequent gesture is applied to the selected object.

    PNG
    media_image8.png
    657
    727
    media_image8.png
    Greyscale
  Kauffmann Fig. 8.  Harp has a similar teaching as well. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp with Kauffmann.  The suggestion/motivation would have been in order to allow more gestures and more sophisticated interaction with a computing system.), change the specific objectAs shown in Kauffmann’s Fig. 8, two pointers may also be mapped to two finger tips. When one rotates his hand, a pair of finger tips will reside in numerous possible planes.). 


when the first pointer and the second pointer are rotated in the direction from the first plane to the second plane or the direction from the second plane to the first plane ( As shown in Kauffmann’s Fig. 8, two pointers may also be mapped to two finger tips. When one rotates his hand, a pair of finger tips will reside in numerous possible planes.  Harp has a similar teaching as well. ).  
However, Harp in view of Kauffmann does not explicitly disclose 
the action applied based on an object-specific gesture is to change the specific object into a 3D object and then displays the 3D object;
 while the first pointer and the second pointer are located at a position different from the position of the specific object in the image, apply the same action to the whole image, which is to change the whole image into a 3D image and then control the display unit to display the 3D image. 
Li teaches or suggests
while the first pointer and the second pointer are located at a position different from the position of the specific object in the image, apply the same action to the whole image (
Li recites “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be 
Li provides two examples of applying the same action to the whole image or a specific object based on whether a gesture is object specific or not.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann with Li.  The suggestion/motivation would have been in order to edit and/or review a virtual image based on a user’s preference.   
However, Harp in view of Kauffmann and Li does not explicitly disclose 
the action applied based on an object-specific gesture is to change the specific object into a 3D object and then displays the 3D object;
the action applied based on an image-specific gesture is to change the whole image into a 3D image and then control the display unit to display the 3D image. 
 Jung discloses the action applied based on an object-specific gesture is to change the specific object into a 3D object and then displays the 3D object (
 “The controller 180 can differently switch the user interface at a time point that the ‘second pivot gesture input’ is stopped, and display the object to be different from its previous form so as to be recognizable from the outside. In more detail, when the changed extent of the touch point of the first touch input exceeds the preset reference range in response to the ‘second pivot gesture input,’ the controller 180 can switch the object from a 2D image into a 3D image for output. In such a manner, with the object being output in the switched form (type), the user can recognize that the application corresponding to the object has been registered to be able to use another user interface, for example, a gesture interface.”  Jung ¶ 178.

    PNG
    media_image9.png
    333
    207
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    349
    239
    media_image10.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann and Li with Jung.  The suggestion/motivation would have been in order to introduce more visual interest and/or to create a more immersive experience.  The suggestion/motivation would have been in order to place an emphasis on a selected object.
	However, Harp in view of Kauffmann, Li, and Jung does not explicitly disclose  
the action applied based on an image-specific gesture is to change the whole image into a 3D image and then control the display unit to display the 3D image. 
Forstall teaches or suggests the action applied based on an image-specific gesture is to change the whole image into a 3D image and then control the display unit to display the 3D image (
Forstall recites “3. Gesture to Enter or Exit 3D.”  Forstall ¶ 141. 
Forstall recites “In addition to the 3D control, the mapping application of some embodiments allows a user to transition a map view from a two-dimensional (2D) presentation to a 3D presentation through gestural inputs of the multi-touch interface of the device. For instance, through a two finger ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Kauffmann, Li, and Jung with Forstall.  The suggestion/motivation would have been in order to introduce more visual interest and/or to create a more immersive experience.  The suggestion/motivation would have been in order to allow a user more viewing choices of a virtual image.

Regarding Claim 32, Harp in view of Kauffmann, Li, Jung, and Forstall teaches or suggests The method of claim 26, further comprising: 
while the first pointer and the second pointer are located at a position of a specific object included in the image, changing the specific object into a 3D object and then displaying the 3D object, when the first pointer and the second pointer are rotated in a direction from the first plane to the second plane or a direction from the second plane to the first plane (See Claim 23 rejection for detailed analysis.); and 
while the first pointer and the second pointer are located at a position different from the position of the specific object in the image, changing the whole image into a 3D image and then displaying the 3D image, when the first pointer and the second pointer are rotated in the direction from the first plane to the second plane or the direction from the second plane to the first plane (See Claim 23 rejection for detailed analysis.).  

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (Harp) (US 20150169070 A1) in view of Li (US 9218064 B1), Tumuluri (US 20130073619 A1), and Dautelle (US 20040039496 A1). 
The mobile terminal of claim 16, wherein the controller is further configured to: 
when the first gesture input or the second gesture input is detected from a position of at least a first object included in the image, an action is applied (Harp recites “As another example, performing either out gesture 538 or pinch gesture 562 can be interpreted as a command for zooming out, shrinking, moving 3D model 430 away from the display, and/or moving 3D model 430 in the +Z direction. In response to either out gesture 538 or pinch gesture 562, HMD 272 can generate a smaller view of 3D model 430 as indicated using resulting display 610m, shown in the second-from-top row of the rightmost pair of columns in FIG. 6.”  Harp ¶ 105.
The Examiner takes an Official Notice that it would have been well-known in the art that when a gesture is placed on an object in an image, the object may be selected and an action may be applied to the selected object.  The benefits of combining this well-known knowledge would have been that the association is intuitive and easier for a user to understand.  This is how we interact with our smartphones or tablet computers.)
  
However, Harp does not explicitly disclose the action applied is to control the display unit to list and display sub-objects subordinate to the first object; and 
when the first gesture input or the second gesture input is detected from a position different from the position of the at least the first object in the image, control the display unit to list and display all objects included in the image.  
Li teaches or suggests
while the first pointer and the second pointer are located at a position different from the position of the at least the first object in the image, apply the same action to the whole image (
Li recites “(24) FIG. 3A illustrates an example user interface 50 output by multi-finger gesture authoring tool 12 for display. In one example, multi-finger gesture authoring tool 12 executes as a plug-in in a development environment for an operating system and is embedded as part of the development environment user interface. For purposes of illustration, user interface 50 of FIG. 3A is described in reference to an example in which developer wishes to implement a multi-finger application 20 that allows a user to design a room layout by moving and resizing objects in a scene with multiple fingers. In this example, a developer may desire application 20 to provide a user interface having gestures that allow a user to manipulate his or her hand to: 1) select and move an individual object with one finger, 2) zoom the entire scene with two-finger pinching, 3) rotate the scene with two-finger rotating, 4) resize an object with one-finger selecting the object and two-other-finger pinching, and 5) rotate an object with one-finger selecting the object and two-other-finger rotating. In this example, panning and zooming are to be mutually exclusive; that is, only one can be active at a time, to avoid unintended changes to the scene or object being manipulated.”  Li col. 6 lines 49-67.
Li provides two examples of applying the same action to the whole image or a specific object based on whether a gesture is object specific or not.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp with Li.  The suggestion/motivation would have been in order to edit and/or review a virtual image based on a user’s preference.   
However, Harp in view of Li does not explicitly disclose 
the action applied based on an object-specific gesture is to control the display unit to list and display sub-objects subordinate to the first object;
the action applied based on an image-specific gesture is to control the display unit to list and display all objects included in the image. 
controlling the display unit to list and display sub-objects subordinate to the first object (“Most ‘3D Models’ contain sub-objects. These are given explicit names as a ‘string’ within the Vrml97 or X3D file using the "DEF" construct. These sub-objects are available in the runtime via the EAI/SAI interfaces. After a ‘3D Model’ is loaded, the entire scene graph that corresponds to the model is traversed and a list of all such ‘selectable’ sub-objects is created and presented to the user via a graphical control within the GUI. This allows an end user to select a specific sub-object and subsequent operations such as changing appearance can be performed. Means to unselect a sub-object is also provided.”  Tumuluri ¶ 36.
“Further, a "3D Model" has many smaller objects contained within it.”  Tumuluri ¶ 38.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Li with Tumuluri.  The suggestion/motivation would have been in order to allow a user to customize a model. 
However, Harp in view of Li and Tumuluri does not explicitly disclose the action to control the display unit to list and display all objects included in the image. 
Dautelle teaches or suggests the action to control the display unit to list and display all objects included in the image (
“A scene graph will be understood to be a particular representation containing information about the geometry and appearance of all objects appearing on a graphical display. The scene graph is a dynamic data structure within a computer program. The scene graph can be saved as a file.”  Dautelle ¶ 29.
“A scene graph can be represented diagrammatically as a tree structure having ‘nodes’ and interconnecting lines or ‘arcs.’ The scene graph data structure described above underlies the tree structure representation. The scene graph can also be associated with a sequence of display commands, which can be used to generate the underlying data structure of the scene graph.”  Dautelle ¶ 32. ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harp in view of Li and Tumuluri with Dautelle.  The 

Regarding Claim 33, Harp in view of Li, Tumuluri, and Dautelle teaches or suggests The method of claim 25, further comprising: 
when the first gesture input or the second gesture input is detected from a position of at least a first object included in the image, listing and displaying sub-objects subordinate to the first object (See Claim 24 rejection for detailed analysis.); and 
when the first gesture input or the second gesture input is detected from a position different from the position of the at least the first object in the image, listing and displaying all objects included in the image (See Claim 24 rejection for detailed analysis.).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZHENGXI LIU/Primary Examiner, Art Unit 2611